DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Response after Final on 06/22/2021.

Response to Arguments
3.	Applicant’s arguments filed 06/22/2021, with respect to the rejection(s) of claim(s) 1 under Bhamidipati and Fernandez Gutierrez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeLorme et al (US 2019/0191205).

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al (US 2012/0030704) in view of DeLorme et al (US 2019/0191205).

Regarding Claims 1, 12 and 19, Schiller discloses promotion content push apparatus (e.g., see Figs. 1, 6; such as computer system 601 in manager center 131) with corresponding method, comprising at least one memory (604, 605) configured to store program code (e.g., see Para 64); and at least one processor (603) configured to read the program code and operate as instructed by the program code, the program code comprising: 
receiving code configured to cause at least one of the at least one processor to receive a video promotion content material uploaded by a promotion client, the video promotion content material comprising an image material and an audio material (e.g., see Fig. 1; Para 20; such as upload a video promotion content material from ad source 127, 128 comprising an image material and an audio material); and receive, from the promotion client, first targeting information related to the video promotion content material (see Para 20; such as ad content related information); generating code configured to cause at least one of the at least one processor to generate an order of a promotion content according to the video promotion content material and the first targeting information, (see Para 26-28); determining code configured to cause at least one of the at least one processor to, in response to a video promotion content push request, including a user identity, transmitted from an application client (e.g., see Para 31; such as receive a VOD request from a identified user), determining a to-be-pushed order of the promotion content, first targeting information related to a video promotion content material of the to-be-pushed order (e.g., see Para 33-42); and transmitting code configured to cause at least one of the at least one processor to transmit data of the to-be-pushed order to the 
Schiller is not explicit about the audio material comprising a plurality of audio materials associated with the image material; the second targeting information comprising a plurality of pieces of second targeting information respectively corresponding to the plurality of audio materials; and second targeting information related to an audio material of the to-be-pushed order matching the user identity and a link address of the audio material of the to-be-pushed order.
In an analogous art, DeLorme discloses, as in one embodiment, that an audio stream and a video stream may be store separately. For example, different audio streams may be provided to different second screen devices (different users), such as different language versions of a same advertisement (see Para 42); DeLorme further discloses the data for executing the event may include multiple URLs for obtaining different advertisements from a network-based server as well as criteria for selecting a particular URL/advertisement, e.g., based upon a viewer's interests; select between different secondary content depending upon a viewer profile and the interests of a particular viewer, the timed event record 300 may be expanded to include different URLs, different video URLs, and the like to be associated with different "interest" categories (see Para 18; Para 45-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schiller to include the audio material comprising a plurality of audio materials associated with the image material; the second targeting information comprising a plurality of pieces of second targeting information respectively corresponding to the plurality of audio materials; and second targeting information related to an audio material of the to-be-pushed order matching the user identity and a link address of the audio material of the to-be-pushed order, as taught by DeLorme to take advantage of multiple audio preferences to choose from so as to better target different viewers for better results while with flexibility for distribution.

Regarding Claims 2 and 13, Schiller further discloses the receiving the video promotion content material comprises receiving, from the promotion client, the video promotion content material and a promotion target parameter, the promotion target parameter indicating that a type of a promotion content based on the video promotion content material being a video (e.g., see Para 20; Para 42).

Regarding Claims 6 and 17, Schiller further discloses automatically obtaining feature data, indicating an attribute of a user, based on the user identity, and matching the feature data with the first targeting information of the to-be-pushed order (e.g., see Para 26; Para 39; Para 56).

Regarding Claims 7 and 18, Schiller further discloses the feature data indicates the attribute of the user including at least one of a gender, an age, a region, and a preference of the user (e.g., see Para 26; Para 39).

Regarding Claims 8 and 20, Schiller discloses a promotion content push method with corresponding non-transitory storage medium storing a computer readable instruction executable by at least one processor to perform the method, performed by a terminal device (see Fig. 1; such as performed by a set-top box 133), the method comprising: 
transmitting a video promotion content push request to a promotion content delivery platform (e.g., see Para 37; such as requesting a VOD), the video promotion content push request including a user identity (see Para 39); receiving information about video promotion content material from the promotion content delivery platform in response to the video promotion content push request, the information about the video promotion content material comprising a link address of an image material or ad content (e.g., see Para 47), the video promotion content material corresponding to first targeting information, the first targeting information matching the user identity; acquiring the image material or ad content based on the link address of the image material (e.g., see Para 33-42); generating a video promotion content based on the image material and the audio material; and displaying the video promotion content (see Para 47).
Schiller is silent about a link address of an audio material, wherein the image material and the audio material are disposed separately in the promotion content delivery platform; separately from acquiring the image material, acquiring the audio material based on the link address of the audio material, the link address of the audio material being different from the link address of the image material; and the audio material corresponding to second targeting information, the second targeting information matching the user identity, and acquiring the audio material based on the link address of the audio material.
In an analogous art, DeLorme discloses, as in one embodiment, that an audio stream and a video stream may be store separately. For example, different audio streams may be provided to different second screen devices, such as different language versions of a same advertisement (see Para 42); DeLorme further discloses the data for executing the event may include multiple URLs for obtaining different advertisements from a network-based server as well as criteria for selecting a particular URL/advertisement, e.g., based upon a viewer's interests; select between different secondary content depending upon a viewer profile and the interests of a particular viewer, the timed event record 300 may be expanded to include different URLs, different video URLs, and the like to be associated with different "interest" categories (see Para 18; Para 45-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schiller to include a link address of an audio material, wherein the image material and the audio material are disposed separately in the promotion content delivery platform; separately from acquiring the image material, acquiring the audio material based on the link address of the audio material, the link address of the audio material being different from the link address of the image material; and the audio material corresponding to second targeting information, the second targeting information matching the user identity, and acquiring the audio material based on the link address of the audio material, as taught by DeLorme to take advantage of language preference to better target viewers for better results while with flexibility for distribution.

Regarding Claim 9, Schiller discloses an embodiment of generating a playlist for a title to provide for advertising breaks. Advertising may be provided before, during, and after delivery of asset content. Advertising provided before delivery of asset content may be referred to as pre-title advertising. Advertising provided after delivery of asset content may be referred to as post-title advertising. Advertising provided during delivery of asset content utilized ad breaks (see Para 58). Thus, Schiller in view of DeLorme would render “the acquiring the image material and the acquiring the audio material comprises locally acquiring the audio material based on a determination that the audio material corresponding to the link address of the audio material is cached locally; and locally acquiring the image material based on a determination that the image material corresponding to the link address of the image material is cached locally” to be obvious since the acquiring image material and the acquiring the audio material is already received and stored in the memory to advantageously reduce the efforts and resources for further acquiring and downloading.

Regarding Claim 10, Schiller in view of DeLorme would disclose and render “the acquiring the image material and the acquiring the audio material comprises acquiring the audio material from a corresponding content storage server based on the link address of the audio material and caching the audio material locally based on a determination that the audio material corresponding to the link address of the audio material is not cached locally; and acquiring the image material from the corresponding content storage server based on the link address of the image material and caching the image material locally based on a determination that the image material corresponding to the link address of the image material is not cached locally to take advantage of conventional access protocol via popular internet to acquire the required materials if the required material is not available locally” to be obvious (see Schiller: Para 58;  DeLorme: Para 42-46).

Regarding Claim 11, Schiller in view of DeLorme would disclose and render “deleting the locally cached image material and audio material based on completion of a display of the video promotion content” to be obvious as it is determined that it is no longer needed for impression while save storing room for a new promotion content as engineering as deemed to be appropriate.


6.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al (US 2012/0030704) and DeLorme et al (US 2019/0191205) as applied to claims 1 and 12 above, and further in view of Shenfield et al (US 2010/0042504).

Regarding Claims 3 and 14, Schiller is not explicit about checking the generated order of the promotion content; and based on at least one of the first targeting information and the second targeting information being inaccurate with respect to the video promotion content material, determining that a result of the checking is a failure and providing the result of the checking to the promotion client.
In an analogous art, Shenfield discloses the level of trustworthiness of the Ad Application Report may be determined by applying heuristics to parameters that are in the Ad Application Report and that are also known to the Ad Client 120. If the Ad Application Report indicates that a specific Advertisement X was clicked to download content, but the metadata known to Ad Client 120 for Advertisement X indicates that Advertisement X only allows click to call or an impression applying heuristics to the parameters in the Ad Application Report may identify a discrepancy in the Ad Application (see Para 86). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Schiller and DeLorme to include checking the generated order of the promotion content; and based on at least one of the first targeting information and the second targeting information being inaccurate with respect to the video promotion content material, determining that a result of the checking is a failure and providing the result of the checking to the promotion client, as taught by Shenfield to provide improvements in the evaluation of advertising metrics provide advertisers with more confidence in the validity of the metrics.

Allowable Subject Matter
7.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Claims 1-3, 6-14 and 17-20 are rejected.
	Claims 4-5 and 15-16 are objected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426